DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 8/12/22.  Claims 1-18 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2013/0262619) and further in view of Sherwood et al. (US 2002/0060100), Zeng et al. (US 2005/0010963) and Li et al. (US 2014/0379800).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2013/0262619) and further in view of Sherwood et al. (US 2002/0060100), Zeng et al. (US 2005/0010963) and Li et al. (US 2014/0379800).

With respect to claim 1, Goodwin teaches a method for presenting links to media content, the method comprising: 
receiving, from a user device, a search query for a media content item (Goodwin, pa 0094, search request comes through the client device and is related to a particular user subscription data); 
identifying a plurality of candidate providers that provide access to the media content item (Goodwin, pa 0095, the search request is matched with content listings.); 
receiving, for each of the plurality of candidate providers, provider interaction information relating to previous interactions between a user of the user device and a candidate provider (Goodwin, pa 0040, platform database 125 includes private data associated with a user such as user subscription data); 
receiving, for each of the plurality of candidate providers, media link information related to links to the media content item by the candidate provider (Goodwin, pa 0027, the network address of particular content stored within the storage device 190 is maintained within the platform server 120.); 
ranking the plurality of candidate providers based on the provider interaction information and the media link information (Goodwin, Fig. 5C, providers of content 552 listed according to subscription & pa 0070-0071 & 0074, provider 557 and provider 558 are subscribed to by the user, provider 561 and provider 564 are subscribed to but offering the content later, provider 568 and provider 569 are not subscribed to & pa 0076, providers are shown in order of subscription); 
identifying a subset of the plurality of candidate providers to be associated with a presented link to the media content item based at least in part on the ranking (Goodwin, pa 0096, If the match with the content listings returns a match with subscribed content in Block 815, then the subscribed content that matches the search results is displayed in Block 820. In one embodiment, the subscribed content includes qualifying content within subscribed channels through a content provider.); and 
causing a user interface with a plurality of links to the media content item to be presented, wherein each link of the plurality of links is associated with one of the subset of the plurality of candidate providers (Goodwin, Fig. 5C, providers of content 552 listed according to subscription & pa 0096, the subscribed content that matches the search results is displayed), wherein selection of a first link in the plurality of links to the media content item causes the user device to navigate to a page associated with a first candidate provider of the media content item corresponding to the first link from which the media content item can be streamed from the first candidate provider (Goodwin, pa 0023, platform server 120 is configured to supply a graphical representation of the selection content to the client device, the user can select and access individual content through the graphical representation of the selected content & pa 0028, the particular content is provided through the network).
wherein the first link (Goodwin, Fig. 5C, access links for subscribed content 557, 558, 561, 564, 568, 569) is different than the second link (Goodwin, Fig. 7a, share with friends & pa 0088), and wherein the first candidate provider is different than the second candidate provider (Goodwin, pa 0070).
Goodwin doesn't expressly discuss wherein selection of a second link in the plurality of links to the media content item causes the user device to (i) determine that an application has not been installed on the user device,  (ii) in response to determining that the application has not been installed on the user device, receive an indication that the application is to be downloaded on a connected user device that is different than the user device by detecting user devices nearby the user device and updating the user interface with the detected user devices for selection to download and install the application, and (iii) upon receiving a selection of a detected user device of the detected user devices from the updated user interface, instruct the detected user device to navigate to a page to download an application associated with a second candidate provider of the media content item corresponding to the second link and, upon installing the application on the detected user device, execute the application to stream the media content item from the second candidate provider.
Sherwood teaches detecting connected user devices that are nearby the user device (Sherwood, pa 0077, the user 12 may send, transfer, share, play and/or render the media content to one or more external media rendering devices available in a network 15. & pa 0082, identify one or more media content options which may correspond to media rendering devices accessible to the computing device 11 using the network 15) and updating the user interface with the detected user devices for selection to download and install the application (Sherwood, Fig. 6 & 7, pa 0106, media action is SHARE action, pa 0109, The media handler application 103 may determine an appropriate media rendering device for rendering the media content included in and/or referenced by the media action, pa 0114, In response to a media action initiated by one of the media source applications 111, 112, 113, such as, for example, a SHARE action, the user interface 121 may enable the user 11 to select one of the multiple media rendering devices suitable for rendering the corresponding media content.), and 
(iii) receiving a selection of a detected user device of the detected user devices from the updated user interface (Sherwood, pa 0111, In response to user input which selects one of the multiple media rendering devices suitable for rendering the media content, the media handler application 103 may transfer the media content and/or a reference to the media content to the selected media rendering device).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Goodwin with the teachings of Sherwood because it enables transfer of media content (Sherwood, pa 0054-0055).
Goodwin in view of Sherwood doesn't expressly discuss wherein selection of a second link in the plurality of links to the media content item causes the user device to (i) determine that an application has not been installed on the user device,  (ii) in response to determining that the application has not been installed on the user device, receive an indication that the application is to be downloaded on a connected user device that is different than the user device.
Zeng teaches wherein selection of a first link in the plurality of links to the media content item causes the user device to navigate to a page associated with a first candidate provider of the media content item corresponding to the first link from which the media content item can be streamed from the first candidate provider (Zeng, pa 0093, media server system 110 presents a tune-in or watch-tv button or a menu of program content on a web page to the user. At step 214 the user selects an item from the menu or clicks on a "Watch" button presented by the media server portal.), wherein selection of a second link in the plurality of links to the media content item causes the user device to (i) determine that an application has not been installed on the user device,  (ii) in response to determining that the application has not been installed on the user device, receive an indication that the application is to be downloaded on a connected user device that is different than the user device (Zeng, Fig. 15, checking a client for compatible platforms and determining there is no compatible platform on the client in step 262, pa 0095, FIG. 15 is a flow chart showing the operation of determining a client device configuration as shown at block 226 of FIG. 14. & pa 0096, If at decision block 262 the client platform is found to be unsupported, additional clients, such as a game machine, a UNIX client, a Solaris client, a set-top box, or a PDA may be checked as shown at block 266.); and, 
upon installing the application on the detected user device, execute the application to stream the media content item from the second candidate provider (Zeng, pa 0093, At step 230, the agent retrieves the appropriate client viewing application 168 from the media server system 110 and executes the downloaded viewing application 168 at step 232.)
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Goodwin in view of Sherwood to have included the teachings of Zeng because it eliminates the need to purchase, download and install multiple viewers, and permanently store them on the client devices, and to constantly purchase and install viewer upgrades while enabling one or more users to receive and consume media or other content from a network using any one of a wide range of clients (Zeng, pa 0012).
Goodwin in view of Sherwood and Zeng doesn't expressly discuss instruct the detected user device to navigate to a page to download an application associated with a second candidate provider of the media content item corresponding to the second link and, upon installing the application on the detected user device, execute the application to stream the media content item from the second candidate provider.
Li teaches (iii) upon receiving a selection of a detected user device of the detected user devices from the updated user interface (Li, pa 0072, admin application 123 preferably includes a GUI that may be displayed on display device 129 of admin device A 120, and that includes a button prompting the user of that device to invite others to enroll to the family cloud. Upon the user's selection of that button via user input device 129', e.g., a touch screen on the admin device A, the GUI may display a field prompting the user to type in the email address of the family member to be invited using input device 129', or an interface permitting the user to select an email address from a contact list or address book stored on admin device A, using input device 129'.)
instruct the detected user device to navigate to a page to download an application associated with a second candidate provider of the media content item corresponding to the second link (Li, pa 0073, admin device A generates a message that contains an invitation to enroll to the family cloud and a link to download a family application from an online app store & preferably includes a GUI that may be displayed on display device 129 of admin device A 120, and that includes a button prompting the user of that device to invite others to enroll to the family cloud. Upon the user's selection of that button via user input device 129', e.g., a touch screen on the admin device A, the GUI may display a field prompting the user to type in the email address of the family member to be invited using input device 129', or an interface permitting the user to select an email address from a contact list or address book stored on admin device A, using input device 129'.) and, 
upon installing the application on the detected user device (Li, pa 0075, The family member then may select "install" or other option to confirm that the application should be installed.), execute the application to stream the media content item from the second candidate provider (Li, pa 0092, transmitting the digital information to exemplary family device B responsive to the received request from that device (step 425)).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Goodwin in view of Sherwood and Zeng with the teachings of Li because it enables selected mobile devices to wirelessly share information without requiring technical expertise of that user beyond the ability to read an email, click on a link therein, and click on buttons soliciting the user's approval to enroll to the family cloud (Li, pa 0071).

With respect to claim 2, Goodwin in view of Sherwood, Zeng, and Li teaches the method of claim 1, wherein the provider interaction information indicates whether the user has subscribed to a service provided by the candidate provider (Goodwin, pa 0043).  

With respect to claim 3, Goodwin in view of Sherwood, Zeng, and Li teaches the method of claim 1 wherein the provider interaction information indicates whether an application associated with the candidate provider has been installed on the user device (Sherwood, pa 0095).  

With respect to claim 4, Goodwin in view of Sherwood, Zeng, and Li teaches the method of claim 1, wherein the provider interaction information indicates how recently the user device accessed the candidate provider (Sherwood, pa 0042).  

With respect to claim 5, Goodwin in view of Sherwood, Zeng, and Li teaches the method of claim 1, further comprising identifying a price associated with access to the media content item by each of the plurality of candidate providers, wherein ranking the plurality of candidate providers is based at least in part on the price (Goodwin, pa 0076).  

With respect to claim 6, Goodwin in view of Sherwood, Zeng, and Li teaches the method of claim 1, further comprising receiving information indicating a popularity of each of the plurality of candidate providers, wherein ranking the plurality of candidate providers is based at least in part on the popularity (Goodwin, pa 0138).

	With respect to claims 7-12, the limitations are essentially the same as claims 1-6, adding a hardware processor (Goodwin, pa 0048), and are thus rejected for the same reasons.

With respect to claims 13-18, the limitations are essentially the same as claims 1-6, and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant argues that Zeng fails to teach “determine that an application has not been installed on the user device” and “in response to determining that the application has not been installed on the user device, receive an indication that the application is to be downloaded on a connected user device that is different than the user device” because Zeng is concerned with downloading an agent applet and, after downloading the agent in the form of an applet, determining device platform characteristics.  The Examiner respectfully disagrees.  Zeng discloses determining the configuration of the client device platform characteristics in step 227, and eventually, in step 230, retrieving the appropriate client viewing application for the media (Zeng, Fig. 14 step 226 & pa 0093).  The agent applet 160 is downloaded to the client device before determining client characteristics, however, the application is not retrieved until after a supported platform is found.  See Fig. 14 & pa 0093.  FIG. 15 is a flow chart showing the operation of determining a client device configuration as shown at block 226 of FIG. 14.  If at decision block 262 the client platform is found to be unsupported, a determination has been made that there is no appropriate application installed on the client device.  This corresponds to “determine that an application has not been installed on the user device.”  In response the unsupported platform, additional clients, such as a game machine, a UNIX client, a Solaris client, a set-top box, or a PDA may be checked as shown at block 266.  This corresponds to “in response to determining that the application has not been installed on the user device, receive an indication that the application is to be downloaded on a connected user device that is different than the user device.”  Therefore, the steps of Fig. 14 step 227 as shown in Fig. 15 occur before the viewing application retrieval in step 230.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/
Primary Examiner, Art Unit 2169